RELEASE: Immediate (July 26, 2007) Exhibit 99.1 CONTACT: Randall V. Becker, Chief Financial Officer The Commerce Group, Inc. (508) 949-4129 The Commerce Group, Inc. Announces 2007 Second Quarter Results and Comparison to 2006 WEBSTER, MA, July 26, 2007 The Commerce Group, Inc. (NYSE:CGI) today reported 2007 second quarter results.Net earnings were $41.5 million, or $0.63 per diluted share, compared to net earnings of $58.6 million or $0.86 per diluted share for 2006. Included in the 2006 second quarter results are net realized investment losses of $6.5 million, or $0.06 per diluted share, as compared to no reportable impact on earnings during the current year second quarter.A complete breakdown of this information is included in the attached tables. Earned premiums were $453.5 million for the second quarter of 2007, compared to $414.5 million for the second quarter of 2006.Written premiums were $469.7 million for the second quarter of 2007, compared to $476.6 million for the second quarter of 2006. Massachusetts written premium per vehicle decreased approximately 8.9% in the second quarter compared to last year, while the number of insured vehicles increased 3.1%.The decline in written premium per vehicle resulted from the state mandated personal automobile premium rate decrease which was effective April 1, 2007. A schedule of direct written premiums to earned premiums is included in the attached tables. The second quarter GAAP consolidated combined ratio was 97.6%,compared to 87.7% for 2006.The increase in the combined ratio was the result of an increase in the loss ratio.The Company’s GAAP consolidated loss ratio for the second quarter of 2007 increased to 67.5% from 57.5% for the same period last year.The loss ratio increase was primarily the result of several factors. (1) Additional reserves of $10.3 million were provided at State-Wide Insurance Company, our second quarter acquisition. We acquired State-Wide on April 2, 2007 and our review of their loss reserve position indicated that additional reserves were necessary, primarily for personal injury protection claims. (2) Decreased earned premium per earned exposure. The decrease in earned premium per exposure was 3.5% in Massachusetts, due to state mandated rate decreases, and 4.4% outside of Massachusetts, as a result of increased competition. (3) Higher loss development occurred in the Other-than-Massachusetts segment for the 2006 accident year coupled with higher 2007 accident year loss results primarily in the homeowners line of business. (4) Increased automobile bodily injury claim severity, partially offset by slightly lower claim frequency. MORE CGI 2Q’07 Earnings Release (page 2 of 7) Also included in the combined ratio are higher expenses related to the American Commerce Insurance Company agent stock option program, primarily as a result of the increase in our stock price at June 30, 2007, as compared to March 31, 2007. Expense related to this item totaled $12.1 million for the current year second quarter versus $5.9 million for the previous year. The Company’s GAAP consolidated underwriting ratio decreased slightly to 30.1%, as compared to 30.2% for last year’s second quarter. The underwriting ratio remained consistent as increased expenses from reduced ceded reinsurance commissions resulting from the June 30, 2006 termination of our other-than-automobile quota share agreement were largely offset by a decline in agents’ profit sharing expense. In the second quarter, net investment income increased 9.7% over the same period last year to $39.6 million as a result of increases in both invested assets and investment yields. Cumulative June 30, 2007 Results Net earnings for the first six months of 2007 were $115.9 million, or $1.74 per diluted share, compared to net earnings of $125.6 million or $1.85 per diluted share for 2006. During the first six months of 2007, the Company had net realized investment gains of $32.1 million, or $0.31 per diluted share, compared to losses of $0.2 million, with no reportable impact on diluted EPS, in the same period of 2006.A complete breakdown of this information is included in the attached tables. Earned premiums were $905.4 million for the first six months of 2007, compared to $842.9 million for the same period of 2006.Written premiums were $981.2 million for the first six months of 2007, compared to $965.8 million for the same period of 2006. Massachusetts written premium per vehicle decreased approximately 2.9% in the first six months of 2007 compared to last year, while the number of insured vehicles increased 2.2%.A schedule of direct written premiums to earned premiums is included in the attached tables. The 2007 six-month GAAP consolidated combined ratio was 95.2%,compared to 87.1% for 2006.The increase in the combined ratio was the result of increases in both the loss and underwriting ratios.The Company’s GAAP consolidated loss ratio for the first six months of 2007 increased to 66.7% from 60.1% for the same period last year.The increase in the loss ratio resulted from the same factors as occurred during the second quarter. The Company’s GAAP consolidated underwriting ratio increased to 28.5%, as compared to 27.0% for last year’s ratio. This increase is principally due to reduced ceded reinsurance commissions resulting from the termination of our other-than-automobile quota share agreement, partially offset by a decline in agents’ profit sharing expense. In the first six months, net investment income increased 14.1% over the same period last year to $79.5 million as a result of increases in both invested assets and investment yields A complete presentation of the June 30, 2007 and 2006 financial statement information is included in the financial statements attached to this press release. Additional supplemental financial information is available on the Company’s website at www.commerceinsurance.com, at the “Investors” tab under the “Financial Reports” link. MORE CGI 2Q’07 Earnings Release (page 3 of 7) During the second quarter of 2007, the Company repurchased 1,823,373 shares of common stock at an average cost of $33.37 per share.Since June 30, 2007 and through July 25, 2007, the Company repurchased an additional 810,987 shares at an average cost of $33.17 per share. In May 2007, the Company’s Board of Directors increased the amount of shares authorized under the buyback program to 5.0 million shares. As a result of purchases to date, the Company has authority to repurchase an additional 3,141,110 shares of common stock under this stock repurchase authorization. All quarterly figures are unaudited and all results are reported in accordance with accounting principles generally accepted in the United States of America (GAAP). About The Commerce Group, Inc. The Commerce Group, Inc. is headquartered in Webster, Massachusetts.Property and casualty insurance subsidiaries include The Commerce Insurance Company and Citation Insurance Company in Massachusetts, Commerce West Insurance Company in California, American Commerce Insurance Company in Ohio, and State-Wide Insurance Company in New York.Through its subsidiaries’ combined insurance activities, the Company is ranked as the 20th largest personal automobile insurance group in the country by A.M. Best Company, based on 2006 direct written premium information.The Company and its insurance subsidiaries are rated A+ (Superior) by A.M. Best. During the second quarter of 2007, the Company completed its acquisition of SWICO Enterprises, Ltd., the holding company for Hempstead, New York-based property and casualty insurer State-Wide Insurance Company. For year 2006, State-Wide reported approximately $38 million in direct written premiums. It is through this acquisition that the Company entered the New York personal lines insurance market. Forward Looking Statements This press release may contain statements that are not historical fact and constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. Statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking.These statements are often, but not always, made through the use of words or phrases such as “anticipates,” “estimates,” “plans,” “projects,” “continuing,” “ongoing,” “expects,” “may,” “will,” “could,” “likely,” “should,” “management believes,” “we believe,” “we intend,” and similar words or phrases. These statements may address, among other things, our strategy for growth, business development, regulatory approvals, market position, expenditures, financial results and reserves.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed in them.All forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this press release and in our Forms 10-K and 10-Q, and other documents filed with the SEC.The following are among the key factors that could cause actual results to differ materially from forward-looking statements: MORE CGI 2Q’07 Earnings Release (page 4 of 7) · the possibility of severe weather, terrorism and other adverse catastrophic experiences; · adverse trends in claim severity or frequency and the uncertainties in estimating property and casualty losses; · adverse state and federal regulations and legislation; · adverse judicial decisions; · adverse changes to the laws, regulations and rules governing the residual market system in Massachusetts; · fluctuations in interest rates and the performance of the financial markets in relation to the composition of our investment portfolio; · premium rate making decisions for private passenger automobile policies in Massachusetts; · potential rate filings; · heightened competition; · the implementation of managed competition and an Assigned Risk Plan in Massachusetts; · our concentration of business within Massachusetts and within the personal automobile line of business; · market disruption in Massachusetts, if competitors exit the market or become insolvent; · the cost and availability of reinsurance; · our ability to collect on reinsurance and the solvency of our reinsurers; · the effectiveness of our reinsurance strategies; · telecommunication and information systems problems, including failures to implement information technology projects timely and within budget; · our ability to maintain favorable ratings from rating agencies, including A.M. Best, Fitch, Moody’s and S&P; · our ability to attract and retain independent agents; · our ability to retain our affinity relationships with AAA clubs; · our dependence on a key third party service vendor for our automobile business in Massachusetts; · our dependence on our executive officers; and, · the economic, market or regulatory conditions and risks associated with entry into new markets and diversification. You should not place undue reliance on any forward-looking statement.The risk factors referred to above could cause actual results or outcomes to differ materially from those expressed in any forward-looking statement made by us or on our behalf.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time, and it is not possible for us to predict which factors will arise.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. (Tables Follow) CGI 2Q '07 Earnings Release (page 5 of7) THE COMMERCE GROUP, INC. (NYSE - CGI) CONSOLIDATED BALANCE SHEETS June 30, 2007 and 2006 (Thousands of Dollars, Except Per Share Data) Unaudited June 30, June 30, 2007 2006 Assets: Investments and cash: Fixed maturities, at market $ 1,982,643 $ 2,012,988 Preferred stocks, at market 538,801 391,821 Common stocks, at market 53,735 106,483 Preferred stock mutual funds, at equity 165,090 123,807 Mortgage loans and collateral notes receivable 19,995 17,986 Cash and cash equivalents 119,221 96,350 Short-term investments 4,370 - Other investments 59,678 33,596 Total investments and cash 2,943,533 2,783,031 Accrued investment income 23,449 21,891 Premiums receivable 497,831 492,812 Deferred policy acquisition costs 196,294 181,720 Property and equipment, net 72,506 66,034 Residual market receivable 165,029 175,944 Due from reinsurers 60,031 137,615 Deferred income taxes 57,401 76,043 Current income taxes 9,215 1,335 Other assets 51,633 40,078 Total assets $ 4,076,922 $ 3,976,503 Liabilities: Unpaid losses and LAE $ 1,014,904 $ 954,241 Unearned premiums 1,000,948 970,319 Bonds payable 298,689 298,487 Deferred income 9,327 10,339 Accrued agents' profit sharing 157,737 157,505 Other liabilities and accrued expenses 137,393 193,021 Total liabilities 2,618,998 2,583,912 Minority interest 13,668 6,335 Stockholders' equity: Preferred stock - - Common stock 40,915 40,919 Paid-in capital 140,866 132,360 Net accumulated other comprehensive loss (15,002 ) (29,541 ) Retained earnings 1,615,494 1,456,927 Stockholders' equity before treasury stock 1,782,273 1,600,665 Treasury stock (338,017 ) (214,409 ) Total stockholders' equity 1,444,256 1,386,256 Total liabilities, minority interest and stockholders' equity $ 4,076,922 $ 3,976,503 Common shares outstanding 63,996,434 67,695,890 Stockholders' equity per share $ 22.57 $ 20.48 CGI 2Q '07 Earnings Release (page 6 of7) THE COMMERCE GROUP, INC.(NYSE -CGI) CONSOLIDATED STATEMENTS OF EARNINGS Three and Six Months Ended June 30, 2007 and 2006 (Thousands of Dollars, Except Per Share Data) Unaudited Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenues: Earned premiums $ 453,523 $ 414,483 $ 905,436 $ 842,941 Net investment income 39,608 36,119 79,452 69,648 Premium finance and service fees 7,697 6,921 15,032 14,071 Net realized investment gains (losses) (1 ) (6,537 ) 32,111 (165 ) TOTAL REVENUES 500,827 450,986 1,032,031 926,495 Expenses: Losses and LAE 306,026 238,151 603,474 506,401 Policy acquisition costs 132,110 123,798 255,685 229,623 Interest expense & amortization of bond fees 4,581 4,581 9,162 9,162 TOTAL EXPENSES 442,717 366,530 868,321 745,186 Earnings before income taxes and minority interest 58,110 84,456 163,710 181,309 Income taxes 16,088 25,607 47,071 55,269 Earnings before minority interest 42,022 58,849 116,639 126,040 Minority interest in net earnings of subsidiary (537 ) (230 ) (789 ) (466 ) NET EARNINGS $ 41,485 $ 58,619 $ 115,850 $ 125,574 COMPREHENSIVE INCOME $ 9,092 $ 43,151 $ 66,575 $ 102,843 EARNINGS PER COMMON SHARE: Basic $ 0.64 $ 0.87 $ 1.76 $ 1.86 Diluted $ 0.63 $ 0.86 $ 1.74 $ 1.85 Cash dividends paid per common share $ 0.30 $ 0.25 $ 0.60 $ 0.475 Weighted average shares outstanding: Basic 65,105,159 67,691,467 65,699,827 67,635,422 Diluted 66,107,750 68,106,026 66,648,417 68,012,556 CGI 2Q '07 Earnings Release (page 7 of7) THE COMMERCE GROUP, INC.(NYSE - CGI) ADDITIONAL EARNINGS INFORMATION Three and Six Months Ended June 30, 2007 and 2006 (Thousands of Dollars, Except Per Share Data) Unaudited Three Months EndedJune 30, Six Months Ended June 30, ADDITIONAL EARNINGS INFORMATION: 2007 2006 2007 2006 Direct written premiums to earned premiums reconciliation: Direct written premiums $ 469,743 $ 476,635 $ 981,230 $ 965,800 Assumed premiums 28,911 8,391 57,955 45,732 Ceded premiums (35,842 ) (76,710 ) (90,261 ) (132,492 ) Net written premiums 462,812 408,316 948,924 879,040 (Increase) decrease in unearned premiums (9,289 ) 6,167 (43,488 ) (36,099 ) Earned premiums $ 453,523 $ 414,483 $ 905,436 $ 842,941 GAAP consolidated operating ratios:(1) Loss ratio 67.5 % 57.5 % 66.7 % 60.1 % Underwriting ratio 30.1 % 30.2 % 28.5 % 27.0 % Combined ratio 97.6 % 87.7 % 95.2 % 87.1 % GAAP operating ratios for combined insurance subsidiaries only:(2) Loss ratio 65.7 % 56.0 % 65.6 % 59.2 % Underwriting ratio 28.6 % 28.9 % 27.6 % 26.2 % Combined ratio 94.3 % 84.9 % 93.2 % 85.4 % Breakdown of net realized investment gains (losses): Fixed maturities $ 1,798 $ (3,957 ) $ 16,655 $ 1,116 Preferred stocks (302 ) (3,194 ) 6,884 (1,382 ) Common stocks 3,093 721 9,614 721 Preferred stock mutual funds: Due to decrease in net asset value (4,843 ) (1,567 ) (2,390 ) (964 ) Venture capital funds 1,164 1,447 2,223 1,431 Clark-Prout sale 1,349 - 1,585 - Minority interest sale 1,510 - 1,510 - Other (4 ) 13 (4 ) 16 Other than temporary impairment writedowns (3,766 ) - (3,966 ) (1,103 ) Net realized investment gains before tax $ (1 ) $ (6,537 ) $ 32,111 $ (165 ) Income taxes at 35% - (2,288 ) 11,239 (58 ) Net realized investment gains after tax $ (1 ) $ (4,249 ) $ 20,872 $ (107 ) Per diluted share net realized gains after tax $ (0.00 ) $ (0.06 ) $ 0.31 $ (0.00 ) (1) GAAP consolidated operating ratios are calculated as in (2) below using the combined insurance subsidiaries' loss and underwriting results, adding to them the expenses of the holding companies (corporate expenses) in order to equal the loss and underwriting expense amounts on the income statement.For purposes of the U/W ratio, underwriting expenses are adjusted for the increase (decrease) in deferred acquisition costs of $7,305 and $(687) for the three months ended and $14,863 and $7,305 for the six months ended June 30, 2007 and 2006, respectively. (2) GAAP operating ratios for combined insurance subsidiaries are calculated as follows: (a)The loss ratio represents losses and LAE divided by earned premiums; and, (b)The underwriting ratio represents underwriting expenses (excluding changes in deferred acquisition costs), divided by net premiums written.No corporate expenses are included in the calculations.
